DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Lempia on 05/20/2021.
The application has been amended as follows: 

Claim 12) A method of hemming using a panel hemming device, the hemming device comprising:
a fixing die on which a panel is placed and that has a supporting surface stepped upward to be parallel with an end of the panel;
a hemming shaft having a first side coupled to a tool and having a second side to which a hemming roller, which comes in contact with a top of the supporting surface when fixed to the fixing die, is coupled;
a rotary shaft disposed in parallel with the hemming shaft, having a first side coupled to the first side of the hemming shaft to receive torque, and having a second side coming in contact with a bottom of the fixing die when fixed to the fixing die; and

wherein the hemming roller has a contact portion formed at a portion of the outer surface of the hemming roller that comes in contact with the top of the supporting surface when fixed to the fixing die and has a hemming portion formed at a portion of the outer surface of the hemming roller that comes in contact with an end of the panel situated opposite of the contact portion, 
wherein a guide groove extending in parallel with the end of the panel is formed on the supporting surf ace of the fixing die, and 
wherein a guide protrusion circumferentially extending is formed on the contact portion of the hemming roller so that, when fixed, the guide protrusion is inserted in the guide groove, thereby guiding the hemming roller, and
the method comprising:
a pre-hemming step in which an acute roller is the hemming roller[[, which is an acute roller]] of which a hemming portion decreases in diameter as it goes away from the hemming shaft, and is coupled to the hemming shaft to be driven by the tool;
a flat hemming step in which a plane roller is the hemming roller[[, which is a plane roller]] of which the hemming portion has the same diameter as a contact portion, and is coupled to the hemming shaft to be driven by the tool; and
a curl hemming step in which a stepped roller is the hemming roller[[, which is a stepped roller]] of which the hemming portion is stepped with respect to the contact portion to have a larger diameter than the contact portion, and is coupled to the hemming shaft to be driven by the tool.

roller or the rotary shaft is pressed such that the contact portion and a rotary roller are pressed toward each other with the contact portion of the hemming [[shaft]] roller in contact with the top of the supporting surface and the rotary roller at a second side of the rotary roller in contact with the bottom of the fixing die.

Allowable Subject Matter
Claims 1, 4-5, & 7-13 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a panel hemming device comprising: a fixing die on which a panel is placed and that has a supporting surface stepped upward to be parallel with an end of the panel; a hemming shaft having a first side coupled to a tool and having a second side to which a hemming roller, which comes in contact with a top of the supporting surface when fixed to the fixing die, is coupled; a rotary shaft disposed in parallel with the hemming shaft, having a first side coupled to the first side of the hemming shaft to receive torque, and having a second side coming in contact with a bottom of the fixing die when fixed to the fixing die; and a case supporting an outer surface of the hemming shaft disposed through the case and coupled to the first side of the rotary shaft such that the rotary shaft can rotate clockwise and counter-clockwise with respect to the first side of the rotary shaft, wherein the hemming roller has a contact portion formed at a portion of the outer surface of the hemming roller that comes in contact with the top of the supporting surface when fixed to the fixing die and has a hemming portion formed at a portion of the outer surface of the hemming roller that comes in contact with an end of the panel situated opposite of the contact portion, wherein a guide groove extending in 
The best prior art, Hasegawa, teaches a panel hemming device comprising:
A fixing die (Fig. 45, Element 5018) on which a panel (Fig. 45, Element 5016) is placed and that has a supporting surface (Fig. 45, Element 5063a) stepped upward to be parallel with an end (Fig. 45, Element 5017) of the panel
A hemming shaft (Fig. 45, Element 5030a) having a first side coupled to a tool (Fig. 29, Element 3022) and having a second side to which a hemming roller (Fig. 45, Element, 5030) which comes in contact with a top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018), is coupled
A rotary shaft (Fig. 45, Element 5032a) disposed in parallel with the hemming shaft (Fig. 45, Element 5030a)
The rotary shaft having a second side (Fig. 45, Element 5032) coming in contact with a bottom (Fig. 45, Element 5052) of the fixing die (Fig. 45, Element 5018) when fixed to the fixing die (Fig. 45, Element 5018)
A case (Fig. 27, Element 3021) supporting an outer surface of the hemming shaft (Fig. 45, Element 5030a) disposed through the case and coupled to the first side of the rotary shaft (Fig. 45, Element 5032a) such that the rotary shaft can rotate clockwise or counter-clockwise with respect to the first side of the rotary shaft
The hemming roller (Fig. 45, Element 5030) has a contact portion (Fig. 45, Element 5040) formed at a portion of the outer surface (Fig. 45, Element 5040) of the hemming roller (Fig. 45, Element 5030) that comes in contact with the top of the supporting 
	Hasegawa does not teach a first side of the rotary shaft coupled to the first side of the hemming shaft to receive torque. However, Muxlow, in the same field of hemming devices, teaches a rotary shaft (Fig. 3, Element 34) and hemming shaft (Fig. 3, Element 32) coupled to one another such that the rotary shaft is coupled to the hemming shaft so that it receives torque (shafts coupled by gears (Fig. 3, Elements 62 & 66) indirectly engaged together). It would have been obvious to one skilled in the art prior to the effective filing date to have coupled the rotary shaft of Hasegawa to the hemming shaft as this configuration would allow the rotary shaft and hemming shaft to rotate at the same speed when hemming the panel.
	Though Hasegawa, as modified, teaches a guide protrusion circumferentially extending from the guide roller which is inserted into a guide groove on the bottom of the fixing die it does not teach a guide groove on the supporting surface of the fixing die or the guide protrusion circumferentially extending from the hemming roller contact portion. A further prior art, Sawa (US 5224253), teaches a guide protrusion circumferentially extending from a hemming roller which is contacting a supporting surface of a fixing die in order to guide the hemming roller as the hemming occurs. However, Sawa does not teach that this guide protrusion is extending from a contacting portion of the hemming roller or that there is a guide groove within the supporting surface which receives the guide protrusion. As such, Hasegawa alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Claim 12, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method of hemming using a panel hemming device, the hemming device comprising: a fixing die on which a panel is placed and that has a supporting surface stepped upward to be parallel with an end of the panel; a hemming shaft having a first side coupled to a tool and having a second side to which a hemming roller, which comes in contact with a top of the supporting surface when fixed to the fixing die, is coupled; a rotary shaft disposed in parallel with the hemming shaft, having a first side coupled to the first side of the hemming shaft to receive torque, and having a second side coming in contact with a bottom of the fixing die when fixed to the fixing die; and a case supporting an outer surface of the hemming shaft disposed through the case and coupled to the first side of the rotary shaft such that the rotary shaft can rotate clockwise and counter-clockwise with respect to the first side of the rotary shaft, wherein the hemming roller has a contact portion formed at a portion of the outer surface of the hemming roller that comes in contact with the top of the supporting surface when fixed to the fixing die and has a hemming portion formed at a portion of the outer surface of the hemming roller that comes in contact with an end of the panel situated opposite of the contact portion, wherein a guide groove extending in parallel with the end of the panel is formed on the supporting surf ace of the fixing die, and wherein a guide protrusion circumferentially extending is formed on the contact portion of the hemming roller so that, when fixed, the guide protrusion is inserted in the guide groove, thereby guiding the hemming roller, the method comprising: a pre-hemming step in which an acute roller is the hemming roller of which a hemming portion decreases in diameter as it goes away from the hemming shaft, and is coupled to the hemming shaft to be driven by the tool; a flat hemming step in which a plane roller is the hemming roller of which the hemming portion has the same diameter as a contact portion, and is coupled to the hemming shaft to be driven by the tool; and a curl hemming step in which a stepped roller is the hemming roller of which the hemming portion is stepped with respect to the contact portion to have a larger diameter than the contact 
The best prior art, Hasegawa, teaches a panel hemming device comprising:
A fixing die (Fig. 45, Element 5018) on which a panel (Fig. 45, Element 5016) is placed and that has a supporting surface (Fig. 45, Element 5063a) stepped upward to be parallel with an end (Fig. 45, Element 5017) of the panel
A hemming shaft (Fig. 45, Element 5030a) having a first side coupled to a tool (Fig. 29, Element 3022) and having a second side to which a hemming roller (Fig. 45, Element, 5030) which comes in contact with a top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018), is coupled
A rotary shaft (Fig. 45, Element 5032a) disposed in parallel with the hemming shaft (Fig. 45, Element 5030a)
The rotary shaft having a second side (Fig. 45, Element 5032) coming in contact with a bottom (Fig. 45, Element 5052) of the fixing die (Fig. 45, Element 5018) when fixed to the fixing die (Fig. 45, Element 5018)
A case (Fig. 27, Element 3021) supporting an outer surface of the hemming shaft (Fig. 45, Element 5030a) disposed through the case and coupled to the first side of the rotary shaft (Fig. 45, Element 5032a) such that the rotary shaft can rotate clockwise or counter-clockwise with respect to the first side of the rotary shaft
The hemming roller (Fig. 45, Element 5030) has a contact portion (Fig. 45, Element 5040) formed at a portion of the outer surface (Fig. 45, Element 5040) of the hemming roller (Fig. 45, Element 5030) that comes in contact with the top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018) and a hemming portion (Fig. 45, Element 5038) formed at a portion of the outer surface of 
	Hasegawa does not teach a first side of the rotary shaft coupled to the first side of the hemming shaft to receive torque. However, Muxlow, in the same field of hemming devices, teaches a rotary shaft (Fig. 3, Element 34) and hemming shaft (Fig. 3, Element 32) coupled to one another such that the rotary shaft is coupled to the hemming shaft so that it receives torque (shafts coupled by gears (Fig. 3, Elements 62 & 66) indirectly engaged together). It would have been obvious to one skilled in the art prior to the effective filing date to have coupled the rotary shaft of Hasegawa to the hemming shaft as this configuration would allow the rotary shaft and hemming shaft to rotate at the same speed when hemming the panel.
	Though Hasegawa, as modified, teaches a guide protrusion circumferentially extending from the guide roller which is inserted into a guide groove on the bottom of the fixing die it does not teach a guide groove on the supporting surface of the fixing die or the guide protrusion circumferentially extending from the hemming roller contact portion. A further prior art, Sawa (US 5224253), teaches a guide protrusion circumferentially extending from a hemming roller which is contacting a supporting surface of a fixing die in order to guide the hemming roller as the hemming occurs. However, Sawa does not teach that this guide protrusion is extending from a contacting portion of the hemming roller or that there is a guide groove within the supporting surface which receives the guide protrusion. As such, Hasegawa alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/               Examiner, Art Unit 3725                                                                                                                                                                                         
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725